DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. [US 2010/0109826 A1.]
Regarding claims 1-2, Sano et al. discloses an inductor [figure 1] comprising: 
- a first magnetic core part [60] of a plurality of magnetic core parts of the inductor, the first magnetic core part comprising a first magnetic material;
- a second magnetic core part [70] of the plurality of magnetic core parts, the second magnetic core part comprising a second magnetic material that is different from the first magnetic material [para 0020], the second magnetic core part being adjacent and magnetically coupled to the first magnetic core part [para 0061]; and 
- a first wiring [40] that is wound on at least one of the first magnetic core part and the second magnetic core part.
Sano et al. further discloses the first core and the second core may be made of different materials from each other such as permalloy, sendust, iron and Mn-based ferrite [para 0061.]
As noted in the specification, page 14, lines 22-23, as magnetic core material ferrite has steeper saturation slope and higher permeability than iron powder.
It would have been obvious at the time the invention was made to use iron powder for one of the magnetic core part and ferrite material for the other core part of Sano et al. for the purpose of facilitating the desired magnetic flux/field.
Regarding claim 5, Sano et al. discloses the first and second magnetic cores having different shapes and/or designs [figures 1-6C.]
The specific asymmetrical design of the first and second magnetic cores would have been an obvious design consideration based on the intended applications and/or environments and/or magnetic field/flux desired.
Regarding claims 7-9, the first magnetic core part and the second magnetic core part together form a first channel and a second channel, and the first wiring goes through the first channel and the second channel.  Sano et al. further discloses further comprising: a second wiring [50] that is wound on at least one of the first magnetic core part and the second magnetic core part, wherein the first magnetic core part has first and second trenches, the second magnetic core part has a planar shape, the first wire winds through a first channel formed by the first trench and a surface of the second magnetic core part, and the second wire winds through a second channel formed by the second trench and the surface of the second magnetic core part [figures 1-2.]
Regarding claim 10, Sano et al. discloses each of the first and second wires goes through the multipart magnetic core only once [figures 1-2.]
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13, 16-18 and 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837